Citation Nr: 1401208	
Decision Date: 01/10/14    Archive Date: 01/23/14

DOCKET NO.  11-27 660	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to an initial compensable rating for two surgical scars on the upper right lower abdomen.  

2.  Entitlement to an effective date earlier than January 15, 2010, for the award of an increased disability rating of 10 percent for service-connected residuals of an appendectomy.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Devon Rembert-Carroll, Associate Counsel


INTRODUCTION

The Veteran had active service from October 1976 to October 1978.

The matter is before the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision of the Department of Veteran Affairs (VA) Regional Office (RO) in Cleveland, Ohio, that, in part, granted service connection for two surgical scars on the upper right lower abdomen and assigned a noncompensable rating effective January 15, 2010.  The RO also increased the rating for residuals of an appendectomy to 10 percent effective January 15, 2010.  The Veteran filed a notice of disagreement in August 2010 in which he also claimed entitlement to an earlier effective date for the 10 percent rating for residuals of an appendectomy.  The Veteran was provided with a statement of the case in August 2011 and perfected his appeal with an October 2011 VA Form 9.  

In addition to the paper claims file, there is a Virtual VA paperless claims file associated with the Veteran's claim.  A review of the documents in such file reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

After review of the record, the Board finds that finds that further development is necessary prior to adjudication of the claim.  

The Board notes that a May 2010 VA treatment record shows that the Veteran reported that he was applying for Social Security Disability.  Although the record does not make clear whether the Veteran actually applied, the Board finds that this at least raises the possibility that the Veteran has applied for SSA disability benefits.  When VA has actual notice of the existence of records held by SSA that appear relevant to the claim before VA, VA has a duty to assist by requesting those records from SSA.  See Murincsak v. Derwinski, 2 Vet. App. 363, 369-70 (1992).  Under the duty to assist, VA will make as many requests as are necessary to obtain relevant records from a Federal department or agency, to include the Social Security Administration (SSA).  38 C.F.R. § 3.159(c)(2) (2013); see also Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).  

Accordingly, the case is REMANDED for the following action:

1. Ask the Veteran to provide the names, addresses, and dates of treatment of all medical care providers, both VA and private, who have treated him for his surgical scars on the upper right lower abdomen and residuals of an appendectomy.  Secure any necessary authorizations.  If any requested outstanding records cannot be obtained, the Veteran should be notified of such.  

2. Take all necessary steps to contact the SSA and attempt to obtain any records pertinent to the Veteran's application(s) for Social Security disability benefits, including any resulting decisions and/or determinations, and all supporting medical documentation utilized in rendering the decision(s). 

All efforts to obtain these records should be documented in the claims file.  If no such records are available, the Veteran should be so informed and also told of the efforts to obtain the records. 

3. After the development requested above has been completed to the extent possible, the RO should again review the record.  If any benefit sought on appeal, for which a notice of disagreement has been filed, remains denied, the Veteran should be furnished a supplemental statement of the case and given the opportunity to respond. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


